Case 1:18-cv-00042-KJM Document 60 Filed 12/20/18 Page 1 of 3     PageID #: 1018




 COX FRICKE LLP
 A LIMITED LIABILITY LAW PARTNERSHIP

 JOACHIM P. COX                  7520-0
    jcox@cfhawaii.com
 RANDALL C. WHATTOFF             9487-0
    rwhattoff@cfhawaii.com
 KAMALA S. HAAKE                 9515-0
    khaake@cfhawaii.com
 800 Bethel Street, Suite 600
 Honolulu, Hawai‘i 96813
 Telephone: (808) 585-9440
 Facsimile: (808) 275-3276

 Attorneys for Plaintiffs
 OHANA MILITARY COMMUNITIES, LLC and
 FOREST CITY RESIDENTIAL MANAGEMENT, LLC

                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I

OHANA MILITARY COMMUNITIES,                CIVIL NO. 18-00042 KJM
LLC and FOREST CITY RESIDENTIAL
MANAGEMENT, LLC,                           CERTIFICATE OF SERVICE

                  Plaintiffs,              (RE: PLAINTIFFS OHANA
                                           MILITARY COMMUNITIES, LLC
      vs.
                                           AND FOREST CITY
                                           RESIDENTIAL MANAGEMENT,
CARA BARBER,                               LLC’S OBJECTIONS TO CARA
                  Defendant.               BARBER’S SUBPOENA TO
                                           PRODUCE DOCUMENTS,
                                           INFORMATION, OR OBJECTS
                                           OR TO PERMIT INSPECTION OF
                                           PREMISES IN A CIVIL ACTION
                                           SERVED ON ROBERT J.
                                           FISHER)

                                           Trial: June 12, 2019
Case 1:18-cv-00042-KJM Document 60 Filed 12/20/18 Page 2 of 3       PageID #: 1019




                         CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy of Plaintiffs Ohana Military

Communities, LLC and Forest City Residential Management, LLC’s Objections to

Cara Barber’s Subpoena to Produce Documents, Information, or Objects or to

Permit Inspection of Premises in a Civil Action Served on Robert J. Fisher was

served on December 19, 2018 in the following manner:

                                           HAND
                                         DELIVERED         MAILED       CM/ECF
  Bradford F.K. Bliss, Esq.
  Lyons, Brandt, Cook & Hiramatsu             [X]             [ ]          [ ]
  1800 Davies Pacific Center
  841 Bishop Street
  Honolulu, HI 96813
  bbliss@lbchlaw.com

  P. Kyle Smith, Esq.
  Law Offices of Ian L. Mattoch               [X]             [ ]          [ ]
  Pacific Guardian Center
  737 Bishop Street, Suite 1835
  Honolulu, Hawaii 96813
  kyle@ianmattoch.com




                                        2
Case 1:18-cv-00042-KJM Document 60 Filed 12/20/18 Page 3 of 3   PageID #: 1020




  Terrance M. Revere
  Revere & Associates, LLLC                [X]            [ ]          [ ]
  Pali Palms
  970 North Kalaheo Ave., Suite A301
  Kailua, HI 96734
  terry@revereandassociates.com

  Attorneys for Defendant
  CARA BARBER


            DATED: Honolulu, Hawai‘i, December 20, 2018.


                                  /s/ Randall C. Whattoff
                                  JOACHIM P. COX
                                  RANDALL C. WHATTOFF
                                  KAMALA S. HAAKE
                                  Attorneys for Plaintiffs
                                  OHANA MILITARY COMMUNITIES, LLC
                                  and FOREST CITY RESIDENTIAL
                                  MANAGEMENT, LLC




                                       3
